
	

115 S1153 : Veterans Acquiring Community Care Expect Safe Services Act of 2017
U.S. Senate
2017-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC
		115th CONGRESS1st Session
		S. 1153
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2017
			Referred to the Committee on Veterans' Affairs
		
		AN ACT
		To prohibit or suspend certain health care providers from providing non-Department of Veterans
			 Affairs health care services to veterans, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Acquiring Community Care Expect Safe Services Act of 2017 or the Veterans ACCESS Act. 2.Prevention of certain health care providers from providing non-Department health care services to veterans (a)In generalOn and after the date that is one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall deny or revoke the eligibility of a health care provider to provide non-Department health care services to veterans if the Secretary determines that the health care provider—
 (1)was removed from employment with the Department of Veterans Affairs due to conduct that violated a policy of the Department relating to the delivery of safe and appropriate health care;
 (2)violated the requirements of a medical license of the health care provider; (3)had a Department credential revoked and the grounds for such revocation impacts the ability of the health care provider to deliver safe and appropriate health care; or
 (4)violated a law for which a term of imprisonment of more than one year may be imposed. (b)Permissive actionOn and after the date that is one year after the date of the enactment of this Act, the Secretary may deny, revoke, or suspend the eligibility of a health care provider to provide non-Department health care services if the Secretary has reasonable belief that such action is necessary to immediately protect the health, safety, or welfare of veterans and—
 (1)the health care provider is under investigation by the medical licensing board of a State in which the health care provider is licensed or practices;
 (2)the health care provider has entered into a settlement agreement for a disciplinary charge relating to the practice of medicine by the health care provider; or
 (3)the Secretary otherwise determines that such action is appropriate under the circumstances. (c)SuspensionThe Secretary shall suspend the eligibility of a health care provider to provide non-Department health care services to veterans if the health care provider is suspended from serving as a health care provider of the Department.
 (d)Initial review of Department employmentNot later than one year after the date of the enactment of this Act, with respect to each health care provider providing non-Department health care services, the Secretary shall review the status of each such health care provider as an employee of the Department and the history of employment of each such health care provider with the Department to determine whether the health care provider is described in any of subsections (a) through (c).
 (e)Comptroller General reportNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the implementation by the Secretary of this section, including the following:
 (1)The aggregate number of health care providers denied or suspended under this section from participation in providing non-Department health care services.
 (2)An evaluation of any impact on access to health care for patients or staffing shortages in programs of the Department providing non-Department health care services.
 (3)An explanation of the coordination of the Department with the medical licensing boards of States in implementing this section, the amount of involvement of such boards in such implementation, and efforts by the Department to address any concerns raised by such boards with respect to such implementation.
 (4)Such recommendations as the Comptroller General considers appropriate regarding harmonizing eligibility criteria between health care providers of the Department and health care providers eligible to provide non-Department health care services.
 (f)Non-Department health care services definedIn this section, the term non-Department health care services means services— (1)provided under subchapter I of chapter 17 of title 38, United States Code, at non-Department facilities (as defined in section 1701 of such title);
 (2)provided under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note);
 (3)purchased through the Medical Community Care account of the Department; or (4)purchased with amounts deposited in the Veterans Choice Fund under section 802 of the Veterans Access, Choice, and Accountability Act of 2014.
				Passed the Senate November 9, 2017.Julie E. Adams,Secretary
